Citation Nr: 0737202	
Decision Date: 11/27/07    Archive Date: 12/06/07

DOCKET NO.  03-19 484	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for residuals of squamous 
cell carcinoma of the nasal septum, to include as due to 
exposure to herbicides. 



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel



INTRODUCTION

The veteran served on active duty from January 1966 to 
September 1968.  

This case was previously before the Board of Veterans' 
Appeals (hereinafter Board) on appeal from adverse action by 
the Department of Veterans Affairs (hereinafter VA) Regional 
Office in Cleveland, Ohio (hereinafter RO).  The case was 
remanded for additional development by the Board in April 
2005 and is now ready for appellate review. 


FINDINGS OF FACT

1.  The veteran served in the Republic of Vietnam during the 
period of presumed exposure to Agent Orange by regulation.  

2.  The veteran does not have a current disability due to 
squamous cell carcinoma of the nasal septum that is 
etiologically related to service, to include exposure to 
Agent Orange therein.  


CONCLUSION OF LAW

Squamous cell carcinoma of the nasal septum was not incurred 
in or aggravated by service and may not be presumed to have 
been so incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2007). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

With respect to the veteran's claim adjudicated below, VA has 
met the notification and assistance duties under applicable 
statute and regulations.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2005); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2007).  With regard 
to the duty to notify, February 2001, March 2001 and November 
2005 letters satisfied the duty to notify provisions.  As for 
the duty to assist, the veteran's service medical records 
have been obtained, along with VA medical records.  The 
veteran was afforded a VA examination in May 2007, and the 
medical opinion requested by the Board in its April 2005 
remand was obtained in conjunction with this examination.  
While the veteran's representative has indicated that this 
opinion was not sufficiently "clear," and requests that the 
case be remanded to obtain another VA opinion addressing the 
relationship between exposure to Agent Orange and the cancer 
for which service connection is claimed, the Board finds that 
the May 2007 opinion is sufficient to equitably adjudicate 
the veteran's claim, and the facts of this case as set forth 
below do not suggest the need for an additional opinion.  38 
C.F.R. § 3.159(c)(4); compare Wells v. Principi, 326 F.3d 
1381 (Fed. Cir. 2003), with Charles v. Principi, 16 Vet. App. 
370 (2002).  Moreover, there is no indication in the record 
that additional evidence relevant to the issue decided herein 
is available and not part of the claims file.  As there is no 
indication that any failure on the part of VA to provide 
additional notice or assistance reasonably affects the 
outcome of this case, the Board finds that any such failure 
is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 
(2006); see also Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).

Service connection may be granted for disability resulting 
from personal injury or disease during active military 
service, or for aggravation of a pre-existing injury or 
disease during such service.  38 U.S.C.A. § 1110; 38 C.F.R. 
§§ 3.303(a), 3.304.  There are some disabilities, including 
carcinomas, for which service connection may be presumed if 
the disorder is manifested to a degree of 10 percent or more 
within one year of separation from service.  38 U.S.C.A. 
§§ 1101, 1112, 1113' 38 C.F.R. §§ 3.307, 3.309.  Service 
connection may also be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

The United States Court of Appeals for Veterans Claims has 
held that, in order to prevail on the issue of service 
connection, there must be medical evidence of: (1) a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).

The service medical records, to include the September 1968 
separation examination, do not reflect any evidence of 
squamous cell carcinoma of the nasal septum or related 
complaints.  The veteran has claimed that he developed 
squamous cell carcinoma of the nasal septum as a result of 
exposure to Agent Orange.  As the veteran served in Vietnam, 
and there is no affirmative evidence of non-exposure, he is 
presumed to have been exposed to Agent Orange during service.  
38 U.S.C.A. § 1116(f) (2007).  However, squamous cell 
carcinoma of the nasal septum is not one of the conditions 
that are presumed to have been the result of exposure to 
Agent Orange that are listed at 38 C.F.R. § 3.309(e) (2007).  
Nonetheless, service connection for squamous cell carcinoma 
of the nasal septum may be granted if the evidence shows that 
the veteran has a current disability associated with this 
condition that is due to exposure to Agent Orange during 
service or is otherwise related to service.  McCartt v. West, 
12 Vet. App. 164, 167 (1999); Combee v. Brown, 34 F.3d 1039 
(Fed. Cir. 1994).   

A medical treatise that indicates that individuals with nasal 
cancers were 2.2 times more likely to have occupations that 
involved exposure to herbicides or pesticides.  Additionally, 
a November 2000 statement from a private physician stated 
that the veteran was treated with surgical excision and 
radiation therapy in 1991 for squamous cell carcinoma of the 
nasal septum.  This examiner stated that this carcinoma was a 
primary carcinoma and was "extremely unusual in a young 
person."  He stated that it was probable that exposure to 
Agent Orange during service "played a major role in his 
subsequent development of intranasal carcinoma."  There were 
no pertinent medical reports from the purported 1991 
treatment associated with this opinion and this examiner did 
not otherwise provide a rationale for this opinion.  

The Board in its April 2005 remand directed the RO to contact 
the veteran to identify all sources of the medical treatment 
related to a squamous cell carcinoma of the nasal septum from 
1991 to the present and request that the physician who 
rendered the November 2000 provide all the treatment records 
and any other medical bases and authority supporting his 
opinion.  By letters dated in November 2005 and October 2006, 
the veteran was requested to sign the appropriate release 
forms to obtain these records, but he has failed to do so.   

Following the aforementioned May 2007 VA examination, the 
diagnosis was atypical squamous cell papilloma of the left 
nasal septum.  At this examination, the veteran presented the 
physician with a private pathologic report dated April 4, 
1991, that the physician described as demonstrating an 
atypical squamous papillary lesion of the left nasal septum.  
As such, the examiner noted that the April 1991 record did 
not report an actual carcinoma, but a "precancerous 
lesion," and he explained that while the epithelium was 
affected, it was not a carcinoma because the basement 
membrane was not violated.  As such, the examiner stated that 
his rendering of the requested opinion as to the relationship 
between squamous cell carcinoma of the nasal septum and 
exposure to Agent Orange was complicated by the fact that the 
April 1991 pathologic report was suggestive of carcinoma but 
did not state that the veteran "actually had a carcinoma 
lesion."  The examiner noted that the pathologic report 
asked for a further biopsy to rule out cancer.  As to whether 
the precancerous lesion as described on the April 1991 
pathologic report was related to Agent Orange, the examiner 
commented as follows:  

Regarding whether this lesion is caused 
by agent orange, I can only speculate.  
This lesion can be caused by exposure to 
Herpes Papilloma Virus (HPV).  There is 
no literature to support [a conclusion] 
that a nasal papilloma is caused by or 
induced by herbicide exposure.  Such 
exposure, however, could cause epithelial 
changes in the aerodigestive tract that 
lead to pre-cancerous or cancer lesions.  

As set forth above, there is positive evidence of record 
supporting the veteran's claim in the form of the medical 
treatise extract submitted by the veteran and the November 
2000 private physician's statement.  With respect to the 
medical treatise extract, this provides general information 
as to the impact of exposure to herbicides and nasal cancers, 
and provides no information as to the specific impact of the 
veteran's presumed exposure to the herbicide Agent Orange and 
claimed squamous cell carcinoma of the of the nasal septum.  
See Mattern v. West, 12 Vet. App. 222 (1999) (holding that 
medical statement and/or treatise evidence that was too 
generic and inconclusive as to the specific facts in a case 
was insufficient to establish causal link).  

As the veteran has failed to submit the proper authorization 
to obtain the clinical records from the claimed cancer 
treatment in 1991 or supporting evidence from the physician 
who rendered the November 2000 opinion, the Board must rely 
on the evidence from 1991 which was described as not 
demonstrating the presence of the claimed cancer of the nasal 
septum that was submitted at the May 2007 examination.  The 
Board notes that the duty to assist is not a "one way 
street," and that when, as in the instant case with respect 
to the records from 1991 that might demonstrate the presence 
of the claimed cancer of the nasal septum, it is the veteran 
that has the "information that is essential in obtaining the 
putative evidence," the veteran cannot "passively wait" 
for the assistance of the VA.  Wood v. Derwinski, 1 Vet. App. 
190, 193 (1991).   

Also with regard to the November 2000 medical opinion, an 
assessment or opinion by a health care provider is never 
conclusive and is not entitled to absolute deference.  
Indeed, the courts have provided guidance for weighing 
medical evidence.  For example, a bare conclusion, even one 
reached by a health care professional, is not probative 
without a factual predicate in the record.  Miller v. West, 
11 Vet. App. 345, 348 (1998).  In this case, the November 
2000 opinion is not probative as it is not accompanied by any 
supporting clinical evidence and a rationale for this opinion 
has not been provided.  Id.   

In this case, the May 2007 VA examination did not demonstrate 
that the veteran currently has squamous cell carcinoma of the 
of the nasal septum, and the physician who conducted this 
examination found that the evidence submitted to him from 
1991 was that the veteran did not have the claimed carcinoma 
at that time.  

As for the May 2007 opinion with respect to whether any 
precancerous lesions of the nasal septum are related to 
exposure to Agent Orange during service, the examiner 
specifically noted that he could only "speculate" as to the 
existence of such a relationship and only went so far as to 
state that such exposure "could" have resulted in 
precancerous lesions.  Such speculative opinions are of 
insufficient probative value to warrant a grant of service 
connection.  See Bostain v. West, 11 Vet. App. 124, 127-28, 
quoting Obert v. Brown, 5 Vet. App. 30, 33 (1993) (medical 
opinion expressed in terms of "may" also implies "may or 
may not" and is too speculative to establish medical nexus); 
see also Warren v. Brown, 6 Vet. App. 4, 6 (1993) (doctor's 
statement framed in terms such as "could have been" is not 
probative); Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992) 
("may or may not" language by physician is too 
speculative). 

As for the assertions of the veteran that he developed 
squamous cell carcinoma of the nasal septum as a result of 
service, such assertions cannot be used to establish a claim 
as a layperson is not qualified to render a medical opinion 
regarding the etiology of disorders and disabilities.  See 
Cromley v. Brown, 7 Vet. App. 376, 379 (1995); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-5 (1992) (finding that 
competent medical evidence means evidence provided by a 
person who is qualified through education, training, or 
experience to offer medical diagnoses, statements, or 
opinions).  

Accordingly, the Board concludes that the preponderance of 
the evidence is against the claim for service connection for 
squamous cell carcinoma of the nasal septum, and the benefit 
of the doubt rule enunciated in 38 U.S.C.A. § 5107(b) is not 
for application.

ORDER

Service connection for residuals of squamous cell carcinoma 
of the nasal septum, to include as due to exposure to 
herbicides, is denied. 


____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


